DETAILED ACTION
1.	The Amendment filed 12/07/2021 has been entered. Claims 1-19 in the application remain pending and are currently being examined. Claim 1 was amended. Claims 9-14 remain withdrawn from consideration. Claims 17-19 are new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 10/12/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

4.	Applicant's election was filed on 09/29/2021 without traverse of Group I, Species A & I, claims 1-8 & 15-16 for further examination. Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention of Group I originally claimed for the following reasons: 
	Group I, claims 1-13 & 15-16
Group II, claim 14 (currently withdrawn)
Group III, claim 19
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of A mask plate for making a display panel, comprising: a display region, provided with a plurality of first through holes arranged at intervals; and a transition display region, disposed at a periphery of the display region, and provided with a plurality of second through holes arranged at intervals; a density of the second through holes being smaller than a density of the first through holes, wherein the transition display region is configured at an edge region of the mask plate and is configured to be applied to a predetermined stretching force during a net-extending process; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xu et al. (US 2018/0163290 A1). See rejections under AIA  35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2018/0163290 A1) below for full details.
 Therefore, the technical features in common of the claimed invention are not found to be special, since they do not define a contribution over the prior art.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly submitted claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/16/2021 is being considered by the examiner.

Specification
6.	The amendment filed 12/07/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the “wherein the transition display region is configured at an edge region of the mask plate and is configured to be applied to a predetermined stretching force during a net-extending process; wherein each of the plurality of first through holes is characterized by a first dimension, each of the plurality of second through holes is characterized by a second dimension, the second dimension is associated with the density of the second through holes in the edge region of the mask plate, and the second dimension is smaller than the first dimension and greater than 0.3 times of the first dimension” of claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.
Support for the amendment cannot be found in paragraphs [0058] and [0064], as contended by Applicant in remarks. Examiner contends the phrases “at least” and “greater than” are not equivalent.



Claim Rejections
7.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Xu et al. (US 2018/0163290 A1) of claims 5-8 & 16 are withdrawn per amendments of claim 1.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-8 & 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1, lines 7-14 which recite “wherein the transition display region is configured at an edge region of the mask plate and is configured to be applied to a predetermined stretching force during a net-extending process; wherein each of the plurality of first through holes is characterized by a first dimension, each of the plurality of second through holes is characterized by a second dimension, the second dimension is associated with the density of the second through holes in the greater than 0.3 times of the first dimension” is not supported by the original specification or claims and therefore considered new matter.
Claims 2-8 & 15-18 are rejected at least based on their dependency from claim 1.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 1-8 & 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As regards to claim 1, lines 7-9 recite “wherein the transition display region is configured at an edge region of the mask plate and is wherein the transition display region is configured at an edge region of the mask plate and is configured to be applied to a predetermined stretching force during a net-extending process” wherein it is unclear how the transition display region is being applied to a force. A force can be applied to a region, but not a region to a force. To correct this problem, amend claim 9 to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-8 & 15-18 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
12.	Claims 1-8 & 15-18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2018/0163290 A1) hereinafter Xu.
Initially, it is noted that claim 1 does not put any restrictions on the sizes of the through holes 521 and 511. It is not required that the through holes 521 within the display region 520 should be of the same size. It is not required that the through holes 511 within the transition region 510 should be of the same size. There are also no requirements on the size of the through holes 521 in the display region 520 versus the size of the through holes 511 within the transition region 510.
Further, the density of the through holes 521 and 511 is not defined, thus it may refer to any of e.g. the following:
- the number of through holes per surface unit, volume unit or length unit of a certain region of the mask,
- the sum of the surfaces of the apertures of all the through holes in a certain region of the mask divided by the total surface of that region of the mask, or
- the sum of the volumes of the apertures of all the through holes in a certain region of the mask divided by the total volume of that region of the mask.
	As regards to claim 1, Xu discloses a mask plate device for manufacturing a display panel (abs; fig 1-18; clm 1), comprising: 
a display deposition area 2, provided with a plurality of first deposition through holes 20 arranged at intervals (see fig 1-3, 5-9, 11-18) ([0041]; fig 1-3, 5-9, 11-18); and 
a transition display non-deposition area 3, disposed at a periphery of the display deposition area 2, and provided with a plurality of second transition through holes 
a density (volume) of the second transition through holes 300/311/312 gradually decreasing in an X direction and being smaller than a density (volume) of the first deposition through holes 20 ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14);
 wherein the transition display non-deposition area 3 is configured at a longitudinal (x-direction) edge region of the mask plate device and is configured to be applied to a predetermined pulling force during a net-extending and fixing process ([0037]; [0041]-[0042]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14); 
wherein each of the plurality of first deposition through holes 20 is characterized by a first dimension (larger diameter/length in the x-direction), each of the plurality of second transition through holes 300/311/312 is characterized by a second dimension (smaller diameter/length in the x-direction), the second dimension (smaller diameter/length in the x-direction) is associated with the density (volume) of the second transition through holes 300/311/312 in the longitudinal (x-direction) edge region of the mask plate device, and the second dimension (smaller diameter/length in the x-direction) is smaller than the first dimension (larger diameter/length in the x-direction) and greater than 0.3 times (as clearly seen in fig 2-3, 7, 11, 13, 15 & 17, the second transition through holes 300/311/312 sizes gradually increase/decrease in multiple increments in the longitudinal x-direction, thus satisfying greater than 0.3 times) of the first dimension (larger diameter/length in the x-direction) ([0007]; [0009]; [0037]; [0041]-
As regards to claim 2, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a geometric center (see fig 1-3, 5-9, 11-18) of each of the first deposition through holes 20 is a first hole center (see fig 1-3, 5-9, 11-18), and a geometric center (see fig 1-3, 5-9, 11-18) of the second transition through holes 300/311/312 is a second hole center (see fig 1-3, 5-9, 11-18); the arrangement of the first hole centers in the display deposition area 2 is same to the arrangement of the second hole centers in the transition display non-deposition area 3 (see fig 1-3, 5-9, 11-18); and apertures (see fig 1-3, 5-9, 11-18) of the second transition through holes 300/311/312 are smaller (see fig 1-3, 5-9, 11-18) than apertures (see fig 1-3, 5-9, 11-18) of the first deposition through holes 20 ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 3, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the first hole centers (see fig 1-3, 5-9, 11-18) and the second hole centers (see fig 1-3, 5-9, 11-18) are arranged in a row in a horizontal X direction, and the first hole centers (see fig 1-3, 5-9, 11-18) and the second hole centers (see fig 1-3, 5-9, 11-18) are arranged in a column in a vertical Y direction (see fig 1-3, 5-9, 11-18); distances between two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction are equal (see fig 1-3, 5-9, 11-18), and distances between two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction are equal (see fig 1-3, 5-9, 11-18); and distances between two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction are equal, and distances between two adjacent 
As regards to claim 4, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a distance between the two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction is equal (see fig 1-3, 5-9, 11-18) to a distance between the two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction; a distance between the two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction is equal to a distance between the two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 5, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a row (can be a single through hole) of the second transition through holes 300/311/312 closest to the display deposition area 2 is a first row (can be a single through hole) of through holes of the transition display non-deposition area 3, with sequentially a second row to an N-th row of through holes of the transition display non-deposition area 3 provided along an X direction away from the display deposition area 2, and N being a positive integer; a column (can be a single through hole) of the second transition through holes 300/311/312 closest to the display deposition area 2 is a first column (can be a single through hole) of through holes of the transition display non-deposition area 3, with sequentially a second column to an M-th column of through holes of the transition display non-deposition area 3 provided along a Y direction away from the top of the display deposition area 2, and M being a positive integer; and apertures (see fig 2-3, 7, 11, 13, 15 & 17) of the N-th row of through holes and the M-th 
As regards to claim 6, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein apertures (see fig 1-3, 5-9, 11-18) of the first row (can be a single through hole) of through holes to the N-th row of through holes are gradually decreased (volume) according to a first predetermined rule (implicit of gradually reducing in size), and apertures (see fig 1-3, 5-9, 11-18) of the first column (can be a single through hole) of through holes to the M-th column of through holes are gradually decreased (height) according to a second predetermined rule ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
As regards to claim 7, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the number of rows (see fig 1-3, 5-9, 11-18) and the number of columns (see fig 1-3, 5-9, 11-18) of the second transition through holes 300/311/312 are the same ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 8, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein when two rows and two columns of the second transition through holes 300/311/312 are provided, the apertures (see fig 2-3, 7, 11, 13, 15 & 17) of the first row of through holes and the first column of through holes are 0.6-0.9 times (as clearly seen 
As regards to claim 15, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a percentage (volume) of a region occupied by the second transition through holes 300/311/312 in the transition display non-deposition area 3 of the mask plate is smaller than a percentage (volume) of a region occupied by the first deposition through holes 20 in the display deposition area 2 of the mask plate ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
As regards to claim 16, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the first predetermined rule (volume of apertures) and the second predetermined rule (height of apertures) are different ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 17, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the density (volume) of the second transition through holes 300/311/312 is 
As regards to claim 18, Xu discloses a mask plate device (abs; fig 1-18; clm 1), further comprising a connecting bridge (area between adjacent second transition through holes 300/311/312) configured between adjacent second transition through holes 300/311/312; wherein an area of the connecting bridge (area between adjacent second transition through holes 300/311/312) is associated with a strength of the longitudinal (x-direction) edge region of the mask plate device ([0007]; [0009]; [0037]; [0041]-[0045]; [0049]; [0058]; [0064]; [0068]-[0072]; [0076]-[0078]; [0081]-[0085]; [0088]; [0093]-[0094]; [0096]; [0100];  fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14). 

Response to Arguments
13.	Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Xu fails to disclose the relative dimensions claimed in the present application. Contrary to the position of the Examiner, one of ordinary skill in the art relying solely on the teaching of Xu, would not apply the critical dimension recited in claim 1. Additionally, Xu is silent regarding increasing the strength of the edge region (i.e., the transition display region) through configuring the density of the through holes. As shown in Figure 7 of Xu, the edge region-clamping portion 11 does not have the through holes configured in a way as required by claim 1.
(b) Therefore, claim 1 should be allowed at least for the above reasons. The remaining claims should be allowed for the same reasons as claim 1, and for the specific features they recite.

14.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in detail in regards to claim 1, Xu discloses  wherein the transition display non-deposition area 3 is configured at a longitudinal (x-direction) edge region of the mask plate device and is configured to be applied to a predetermined pulling force during a net-extending and fixing process ([0037]; [0041]-[0042]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14); wherein each of the plurality of first deposition through holes 20 is characterized by a first dimension (larger diameter/length in the x-direction), each of the plurality of second transition through holes 300/311/312 is characterized by a second dimension (smaller diameter/length in the x-direction), the second dimension (smaller diameter/length in the x-direction) is associated with the density (volume) of the second transition through holes 300/311/312 in the longitudinal (x-direction) edge region of the mask plate device, and the second dimension (smaller diameter/length in the x-direction) is smaller than the first dimension (larger diameter/length in the x-direction) and greater than 0.3 times (as clearly seen in fig 2-3, 7, 11, 13, 15 & 17, the second transition through holes 300/311/312 sizes gradually increase/decrease in multiple increments in the longitudinal x-direction, thus satisfying greater than 0.3 times) of the first dimension (larger 
Further, as already discussed above in detail in regards to claim 5, Xu discloses  wherein a row (can be a single through hole) of the second transition through holes 300/311/312 closest to the display deposition area 2 is a first row (can be a single through hole) of through holes of the transition display non-deposition area 3, with sequentially a second row to an N-th row of through holes of the transition display non-deposition area 3 provided along an X direction away from the display deposition area 2, and N being a positive integer; a column (can be a single through hole) of the second transition through holes 300/311/312 closest to the display deposition area 2 is a first column (can be a single through hole) of through holes of the transition display non-deposition area 3, with sequentially a second column to an M-th column of through holes of the transition display non-deposition area 3 provided along a Y direction away from the top of the display deposition area 2, and M being a positive integer; and apertures (see fig 2-3, 7, 11, 13, 15 & 17) of the N-th row of through holes and the M-th column of through holes are at least 0.3 times (as clearly seen in fig 2-3, 7, 11, 13, 15 & 17, the second transition through holes 300/311/312 sizes gradually increase/decrease in multiple increments in the longitudinal x-direction, thus satisfying at least 0.3 times) of the apertures (see fig 2-3, 7, 11, 13, 15 & 17) of the first deposition through holes 20 ([0007]; [0009]; [0037]; [0041]-[0045]; [0049]; [0058]; [0064]; [0068]-[0072]; [0076]-[0078]; [0081]-[0085]; [0088]; [0093]-[0094]; [0096]; [0100];  fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717